DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 9, 11-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Huggins (USPN 2017/0201002).
	Regarding claim 1, Huggins discloses a lightning rod (a lightning protection mast see par. 0043 ) for protecting an antenna system, wherein the lightning rod comprises:49-56)

a plurality of sections (22,32, 51), wherein each section of the plurality of sections extends in a longitudinal direction less than a quarter of a wavelength according to an operating frequency of the antenna system to be protected (a length of sections 22, 32, 51 are approximately one quarter wavelength, see par. 0100), wherein neighboring sections of the plurality of sections are inductively coupled (25, 26, e.g. see par. 0087).
Regarding claim 2, Huggins discloses wherein the plurality of sections are concatenated with each other in the longitudinal direction along a common direction of each of the plurality of sections (see figures 3, 5-6).
Regarding claim 3, Huggins discloses wherein the sections of the plurality of sections are inductively coupled by inductive coupling elements (inductive of couplers 25, 26), respectively.
Regarding claim 9, Huggins discloses wherein the operating frequency is a frequency of an operating frequency range of the antenna system to be protected (e.g. see par. 0129).
Regarding claim 11, Huggins discloses a method of providing lightning protection for an antenna system (see par. 0027, 0029) adapted to be operating at an operational frequency, the method comprising:

providing a plurality of sections (22, 32, 51) for a lightning rod (a rod 50, see par. 0096), wherein each section of the plurality of sections extends in a longitudinal direction less than a quarter of a wavelength according to the operating frequency (a length of sections 22, 32, 51 are approximately one quarter wavelength, see par. 0100); and
inductive coupling the plurality of sections to form the lightning rod (by inductance of couplers 25, 26, see par. 0087).
Regarding claim 12, Huggins discloses a method of providing lightning protection for an antenna system adapted to be operating at an operational frequency (see par. 0027, 0029), the method comprising: providing a lightning rod (a rod 50, see par. 0096); and forming a plurality of sections (22, 32, 51) by arranging inductive coupling elements (25, 26) at a distance to each other of less than a quarter of a wavelength according to the operating frequency (a lengths of sections 22, 32, 51 are approximately one quarter wavelength, see par. 0100).
Regarding claim 13, Huggins discloses wherein the lightning rod is in a vicinity of the antenna system to be protected (e.g. see par. 0096).

Allowable Subject Matter

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANNY NGUYEN/Primary Examiner, Art Unit 2836